UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 March 10, 2016 Date of Report (Date of earliest event reported) Kratos Defense & Security Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-34460 13-3818604 (Commission File Number) (IRS Employer Identification No.) 4820 Eastgate Mall, Suite 200, San Diego, CA (address of principal executive offices) (Zip Code) (858) 812-7300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On March 10, 2016, Kratos Defense & Security Solutions, Inc. (the “Company”) issued a press release regarding the Company’s financial results for the fourth quarter and full year for 2015.The full text of the Company’s press release is attached hereto as Exhibit99.1. Item9.01.Exhibits. Exhibit No. Description March 10, 2016Press Release by Kratos Defense & Security Solutions, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Kratos Defense & Security Solutions, Inc. Date:March 10, 2016 By: /s/ Deanna H. Lund Deanna H. Lund Executive Vice President, Chief Financial Officer Exhibit 99.1 FOR IMMEDIATE RELEASE Press Contact: Yolanda White 858-812-7302 Direct Investor Information: 877-934-4687 investor@kratosdefense.com Kratos Reports Fourth Quarter and Fiscal 2015 Financial Results Fourth Quarter Revenues of $177.5M Increase 9.8% Over Third Quarter Full Year Revenues of $657.1M Fourth Quarter Adjusted EBITDA of $13.4 Million SAN DIEGO, CA, March 10, 2016 – Kratos Defense & Security Solutions, Inc. (Nasdaq:KTOS), a leading National Security Solutionsprovider, today reported its fourth quarter and full year fiscal 2015 financial results.For the fourth quarter ended December 27, 2015, Kratos generated revenue and Adjusted EBITDA from continuing operations of $177.5 million and $13.4 million, respectively.Consolidated revenues for the quarter increased sequentially 9.8% over third quarter 2015 revenues of $161.7 million.Kratos’ business units contributing to the fourth quarter 2015 sequential organic growth included; 41.8% in the Microwave Electronics business, 16.6% in the Public Safety business, 16.0% in the Modular Systems business, 9.6% in the Technology and Training Solutions business and 4.0% in the Defense and Rocket Support Services business.Important program areas supported by Kratos include Unmanned Aerial and Ground Systems, Satellite Communications, Cybersecurity, Electromagnetic Rail Gun, Directed Energy, Hypersonics, Missile and Radar Systems, Missile Defense, Signal Monitoring and Intelligence and Training Systems. Kratos’ book to bill ratio in the fourth quarter of 2015 was 0.7 to 1.0, with a year to date book to bill ratio of 0.8 to 1.0.Kratos’ total backlog at the end of the fourth quarter of 2015 was $913.8 million, including funded and unfunded backlog of $528.7 million and $385.1 million, respectively.Kratos’ bid and proposal pipeline at December 27, 2015 was $7.1 billion. Important contract awards and achievements reported by Kratos in the fourth quarter of 2015 included: · The successful completion of the second and third flights of Kratos’ Unmanned Tactical Aerial Platform (UTAP-22) performed on the Navy test range at China Lake, CA on November 23, 2015 and December 11, 2015, respectively.The third UTAP-22 flight exceeded objectives, successfully performing all primary and alternate test points.The third mission demonstrated two UTAP-22 aircraft in continuous collaborative airborne operations through the tactical datalink while flying formation with one another, flying formation with a third UTAP (simulated) as the lead aircraft, lead-follow in semi-autonomous/autonomous modes, lead-follow in manual/autonomous modes, and multiple autonomous joins from several pre-join scenarios.Additionally, the Kratos UTAP-22 successfully coordinated semi-autonomous payload deployment, breaking formation to perform independently with a subsequent rejoin, and loyal/trusted wingman flight with one UTAP-22 being flown as if it were a manned aircraft and the second UTAP-22 joining and sustaining autonomous formation.Throughout the mission multiple UTAP-22 were controlled by a single operator. · Kratos completed a successful flight in October 2015 of its newest unmanned aerial target drone system, the BQM-177A, under the Subsonic Aerial Target (SSAT) Program, with all key flight performance objectives being achieved.The successful flight test was one in a series being performed byKratosunder the program's Developmental Testing flight test campaign. The SSAT Program is being managed by the Naval Air Systems Command (NAVAIR) Aerial Target and Decoy Systems Program Office (PMA-208).The SSAT Program is designed to meet theU.S. Navy'srequirements for a new High Fidelity Target to replicate subsonic anti-ship cruise missile threats in direct support of fleet training and weapon system testing and evaluation. The BQM-177A is designed to deliver longer range, lower cruising altitudes and greater maneuverability, and is expected to initially augment, andeventually replace the existing BQM-74E and BQM-34S Firebee Targets.The Company is on schedule for the SSAT program to begin Low Rate Initial Production (LRIP) in late 2016.Kratos also remains on track to begin LRIP on a confidential program in late 2016. · Kratos was awarded a $44 million contract for weapons systems sustainment.The period of performance under this single award contract is approximately two years, and the $44 million potential value of the contract has increased over the previous award.Kratos has performed this work since 2005, and has unique qualifications and capabilities related to the weapon systems covered by this contract. · Kratos received a $9.1 million contract award for Oriole Rocket Systems from the U.S. Naval Surface Warfare Center, Port Hueneme Division.Under this contract award, Kratos will deliver Oriole solid propellant rocket motors and related rocket system hardware to support ongoing experimental and test support missions. · Kratos’ RT Logic subsidiary’s SpectralNet™ systems was selected by Inmarsat to extend support of the mission critical Inmarsat L-band TACSAT (L-TAC) mobile satellite communications systems.Kratos has delivered multiple SpectralNet systems to Inmarsat. L-TAC delivers a UHF-like satellite capability for use with existing UHF tactical radios to approved government customers at low cost.SpectralNet is the only commercially available product that eliminates the distance constraints of RF transport by digitizing RF signals for transport over Internet Protocol (IP) networks in a way that preserves both frequency and timing characteristics, and then uniquely restores the RF signals at their destination.SpectralNet provides a rich set of additional functionality, such as dynamical frequency conversion, to enable high value uses as demonstrated by Inmarsat. · Kratos received a $3.8 million task order from U.S. Army Targets Management Office (TMO) to provide High Speed Aerial Target Plus unmanned aerial targets under its TMO Aerial Target Support prime contract. For the fourth quarter ended December 27, 2015, approximately 63 percent of Kratos’ revenue was derived from U.S. Federal Government related customers, approximately 26 percent from commercial, state and local government customers, and approximately 11 percent from international customers. Kratos’ 2015 cash flow and financial results from continuing operations for the fourth quarter and for the year ended December 27, 2015 were reduced by continued significant discretionary internally funded investments the Company is making, primarily in the unmanned systems and satellite communications areas.These investments, which include Internal Research & Development (IR&D), Non-Recurring Engineering (NRE), cost for certain programs in development, including costs associated with contract design and configuration changes, capital expenditures and business development, are expected to continue as the Company executes its communicated strategic plan. Cash flow from continuing operations for the fourth quarter of 2015 was a use of approximately $6.3 million, primarily reflecting the semi-annual payment of interest on the Company’s Senior Notes of approximately $15.8 million in November 2015. For the quarter ended December 27, 2015, adjusted net income per share or EPS was $0.02 and GAAP EPS was a loss of $.07.Adjusted EPS excludes income from discontinued operations, non-cash amortization expenses, as the Company has historically been acquisitive, non-cash stock compensation costs,transaction gains and losses, and certain non-recurring items such as excess capacity, restructuring costs, contract design retrofit costs, and a credit for unused office space expense, and includes cash actually expected to be paid for income taxes on continuing operations, excluding the impact of the discontinued operations, and reflecting the benefit of the Company’s net operating loss carryforwards of approximately $200 million.Kratos believes that reporting Adjusted EPS is a meaningful metric to present the Company’s financial results. Eric DeMarco, Kratos’ President and CEO, said, “In the fourth quarter Kratos successfully completed two additional flights of our UTAP-22 low cost, high performance tactical unmanned aerial system, with all flight objectives being exceeded in the third and final flight.Accordingly, we have significantly reduced the IR&D, NRE, capital expenditures and other investments we had been making in this platform, and we are currently focused on the customer and market aspects of our tactical unmanned strategy now that we have demonstrated the capabilities of our aircraft.Additionally, in the fourth quarter Kratos completed a successful flight of our newest unmanned aerial target drone system, the BQM-177A, under the U.S. Navy SSAT program, with all key flight performance objectives being achieved.With this successful flight, we continue to expect both the SSAT and a certain confidential program to begin LRIP later on this year with initial deliveries expected to commence in 2017.” Mr. DeMarco continued, “In December Congress released the 2016 and 2017 Omnibus Spending Bill and the President subsequently signed the Federal 2016 Budget.The Spending Bill and 2016 Defense Budget both provide the industry some relief from the Budget Control Act spending limitations, as does the President’s 2017 DoD budget request.National Security related priorities noted in the 2016 budget and 2017 DoD budget request include Unmanned Systems, Satellite Communications, Electronic Warfare and Missile Defense, all strategic focus areas of Kratos. Accordingly, as we -
